ICJ_059_NuclearTests_NZL_FRA_1973-06-22_ORD_01_NA_03_FR.txt. ESSAIS NUCLÉAIRES (DÉCL. NAGENDRA SINGH) 145

M. NAGENDRA SINGH, juge, fait la déclaration suivante:

Tout en souscrivant pleinement aux motifs de la décision rendue par la
Cour et en votant donc avec la majorité pour l'indication de mesures
conservatoires en l’espèce, je voudrais bien faire ressortir, dans cette
déclaration, l’obligation faite à la Cour de s’assurer de sa compétence,
même prima facie, avant de statuer en vertu de l’article 41 du Statut et de
l’article 66 du Règlement.

Certes aucune de ces dispositions ne précise le critère de la compétence
de la Cour ou de la recevabilité de la requête et de la demande, critère
que tout membre de la Cour n’en doit pas moins examiner pour s’assurer
qu’il existe un fondement valable possible à la compétence de la Cour et
que la requête est de prime abord recevable. J’approuve donc tout à fait
la Cour quand elle énonce un critère positif quant à sa compétence prima
facie, critère qui a été énoncé dans l'affaire de la Compétence en matière de
pêcheries! et qui, étant réaffirmé dans la présente espèce, peut être con-
sidéré comme exprimant, en la matière, non seulement la jurisprudence
la plus récente de la Cour mais aussi sa jurisprudence bien établie.

L'exercice de la fonction judiciaire ne peut se concevoir que si le tribu-
nal saisi a compétence. Si par conséquent la Cour indique des mesures
conservatoires dans l’exercice de ses pouvoirs inhérents (tels que l’article
41 de son Statut les consacre), sa seule justification est que, sans ces
mesures, les droits des parties seraient si compromis que l’arrêt de la
Cour, au moment où il serait rendu, serait dépourvu de sens. On ne doit
donc jamais oublier, quand on envisage des mesures conservatoires, que
la Cour aura peut-être, en fin de compte, à statuer au fond. Si la Cour
devait écarter le fondement juridique de sa compétence quand elle se
prononce sur la base de l’article 41 de son Statut, elle s’exposerait immé-
diatement au reproche de décourager les gouvernements

«d’accepter ou de continuer d’accepter les obligations du règlement
judiciaire, en raison de la crainte justifiée qu’en les acceptant ils ris-
queraient de s’exposer à la gêne, aux vexations et aux pertes pouvant
résulter de mesures conservatoires dans le cas où il n’existe aucune
possibilité raisonnable de compétence au fond vérifiée par la Cour
prima facie. Par conséquent, la Cour ne peut, à propos d’une deman-
de en indication de mesures conservatoires, négliger complètement
la question de sa compétence au fond. Le principe exact qui se dégage
de ces considérations apparemment contradictoires et qui a été
adopté uniformément par la pratique arbitrale et judiciaire inter-
nationale est le suivant: La Cour peut légitimement agir en appli-
cation de l’article 41, pourvu qu’il existe un instrument, tel qu’une dé-
claration d’acceptation de la disposition facultative, émanant des
Parties au différend, conférant à la Cour compétence prima facie et ne

1 Compétence en matière de pêcheries ( Royaume-Uni c. Islande), C.I.J. Recueil 1972,
ordonnance du 17 août 1972, par. 15 à 17, p. 15-16.

14
ESSAIS NUCLÉAIRES (DÉCL. NAGENDRA SINGH) 146

contenant aucune réserve excluant manifestement cette compétence.»
(Opinion individuelle de sir Hersch Lauterpacht dans l’affaire de
l’Interhandel, C.I.J. Recueil 1957, p. 118-119.)

Il convient par suite de préciser que même à ce stade préliminaire où
elle vérifie sa compétence prima facie, la Cour doit examiner les réserves
et déclarations affectant le traité qu’une partie invoque comme fondement
de la juridiction de la Cour, ainsi que la validité de ce traité si elle est
contestée en ce qui concerne les parties au différend. A l'issue de cet
examen prima facie, la Court peut conclure:

a) soit qu'il n'existe aucune base possible de compétence de la Cour,
auquel cas, quel que soit le rôle attribué à l’article 41 du Statut, la
Cour ne peut accorder de mesures conservatoires;

b) soit qu’il existe une base possible, mais qu’un examen plus approfondi
s'impose avant de parvenir à une conclusion ferme, auquel cas la
Cour se doit d’examiner à fond sa compétence pour s'acquitter com-
plètement de sa mission judiciaire, ce qui prend du temps, nuit à
l'urgence existant en la matière et risque de porter un tort irréparable
aux droits des parties. C’est une telle situation qui justifie l'indication
de mesures conservatoires.

Ainsi, si la Cour a indiqué des mesures conservatoires en l’espèce, elle
l’a fait sans préjudice des problèmes de substance, juridictionnels ou
autres, qui ne peuvent être actuellement préjugés et devront être appro-
fondis au cours de la phase suivante.

Sir Garfield BARWICK, juge ad hoc, fait la déclaration suivante:

J’ai voté en faveur de l'indication de mesures conservatoires et de l’or-
donnance de la Cour sur la suite de la procédure, convaincu par les dis-
cussions très approfondies auxquelles la Cour a procédé ces dernières
semaines et par mes propres recherches que l’Acte général de 1928 et la
déclaration du Gouvernement français acceptant, avec réserve, la juridic-
tion obligatoire de la Cour constituent l’un et l’autre, prima facie, une
base possible de compétence de la Cour pour connaître des demandes
formulées par la Nouvelle-Zélande dans sa requête du 9 mai 1973 et se
prononcer à leursujet. En outre, selon moi, l’échange de notes diplomatiques
de 1973 entre le Gouvernement néo-zélandais et le Gouvernement fran-
çais démontre, au moins de prime abord, qu’il existe un différend entre ces
gouvernements sur des questions de droit international affectant leurs
droits respectifs.

Enfin, sur la base de la documentation soumise à la Cour, et en particu-
lier des rapports du Comité scientifique des Nations Unies pour l'étude
des effets des rayonnements ionisants, il est raisonnable de conclure que de

15
